IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50231
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LARRY RICHARD WILKS, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-01-CR-357-2
                       --------------------
                         February 18, 2003

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Larry Richard Wilks, Jr. (“Wilks”) appeals the sentencing

following his guilty plea conviction for possession with the

intent to distribute methamphetamine.   Wilks argues that the

district court erred in not reducing his base offense level by

five levels after determining that he was entitled to a safety

valve adjustment and a U.S.S.G. § 5K1.1 downward departure.     This

court reviews the district court’s application of the Sentencing

Guidelines is de novo.   United States v. Charles, 301 F.3d 309,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50231
                               -2-

312-13 (5th Cir. 2002) (en banc).   If the oral sentence is

ambiguous, this court will look to the written judgment to

determine the intent of the district court.     Schurmann v. United

States, 658 F.2d 389, 390-91 (5th Cir. 1981).

     The record indicates that the district court determined that

Wilks’ total offense level was 22 after granting the Government’s

motion for a downward departure, and that Wilks was sentenced

within the guideline range.    Consequently, the district court did

not err in sentencing Wilks.

     AFFIRMED.